COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 ALEJANDRO HERNANDEZ,                          §                 No. 08-19-00060-CV

                      Appellant,               §                    Appeal from the

 v.                                            §            County Court at Law No. 7

 ALBERTO ENRIQUE HERNANDEZ                     §                of El Paso County, Texas
 AND REYNALDO AARON MORALES,
                                               §                (TC# 2017-CCV01809)
                       Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until July 6, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that Alejandro Hernandez, pro se, prepare the Appellant’s brief

and forward the same to this Court on or before July 6, 2019.

       IT IS SO ORDERED this 11th day of June, 2019.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.